Case 8:20-cv-00771-CEH-JSS Document 31 Filed 06/19/20 Page 1 of 3 PageID 384



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION


PRIME TIME SPORTS GRILL, INC.,
d/b/a PRIME TIME SPORTS BAR,

       Plaintiff,

v.                                                          Case No: 8:20-cv-771-CEH-JSS

DTW 1991 UNDERWRITING LIMITED,
A CERTAIN INTERESTED UNDERWRITER
AT LLOYD’S LONDON,

      Defendant.
_________________________________
                                            ORDER

       This matter comes before the Court on Defendant DTW 1991 Underwriting Limited’s

Motion to Correct Case Style and Determine Jurisdiction [Doc. 23] and Plaintiff’s Response in

Opposition [Doc. 29]. Having considered the motion and response, and being fully advised in the

premises, the Court will DENY the request to change the case style.

                                        DISCUSSION


       In its motion, Defendant alleges that “DTW1991 Underwriting Limited” does not have any

financial interest in the underwriting of the subject policy and the style of the case should be

amended to reflect “Certain Interested Underwriters at Lloyd’s, London, Participating in Policy

B1180D180869/2594SP” as the Defendant. [Doc. 23 at ¶¶ 4-5]. Defendant further argues that the

change is for the correction of a misnomer and does not involve a change or addition of parties.

See id. at 6. In response, Plaintiff contends that the policy of insurance which is attached to the

amended complaint contains a “Schedule of Lloyd’s Underwriters” and lists “DTW 1991” as the
Case 8:20-cv-00771-CEH-JSS Document 31 Filed 06/19/20 Page 2 of 3 PageID 385



“underwriter” of “100%” of Prime Time’s policy and that the claim denial letter attached to the

amended complaint confirms that DTW Claims Management is the “designated administrators

for” the underwriter (DTW 1991) at Lloyd’s subscribed to the Prime Time’s policy. [Doc. 29 at 1-

2].


        “In general, the plaintiff is the master of the complaint and has the option of naming only

those parties the plaintiff chooses to sue, subject only to the rules of joinder [of] necessary parties.”

Taylor Newman Cabinetry, Inc. v. Classic Soft Trim, Inc., No. 6:10-CV-1445, 2010 WL 4941666,

at *7 (M.D. Fla. Nov. 3, 2010), report and recommendation adopted, No. 6:10-CV-1445, 2010

WL 4941445 (M.D. Fla. Nov. 29, 2010), aff'd, 436 F. App'x 888 (11th Cir. 2011). Our courts have

consistently applied this principle in deferring to a Plaintiff’s choices in relation to an action. See,

e.g., May v. Sasser, 666 F. App'x 796, 798 (11th Cir. 2016) (“The plaintiff is the master of

the complaint. And the complaint names both Sasser and the fire district as defendants. . . . The

district court cannot assume knowledge of May’s intention in naming the fire district as a defendant

and must either dismiss the action against the fire district for failure to state a claim or offer May

an opportunity to amend the complaint.”); Scoop Real Estate, L.P. v. Holland & Knight Llp, No.

809CV01992T17AEP, 2009             WL     10708577, at        *2   (M.D.     Fla.   Nov.    16,   2009)

(“[T]he Plaintiff as master of his complaint is free to choose his forum by pleading only state law

claims”).


        Here, Plaintiff has decided to sue “DTW1991 Underwriting Limited,” and has argued that

from its review of the policy issued to it, that entity is the sole underwriter. [Doc. 29 at 1-2]. This

Court has recognized that “it is not left to Defendants to decide how Plaintiffs' claims should be

pled.” Taylor Newman Cabinetry, Inc., 2010 WL 4941666, at *7. Likewise, it is not up to this

Court to tell Plaintiff who to bring its claim(s) against. The Court will therefore give deference to
Case 8:20-cv-00771-CEH-JSS Document 31 Filed 06/19/20 Page 3 of 3 PageID 386



the Plaintiff’s decision that DTW1991 Underwriting Limited is the proper entity from which it

may seek relief for a breach of the policy of insurance.


       Accordingly, it is hereby ORDERED:

       1. Defendant DTW 1991 Underwriting Limited’s Motion to Correct Case Style and

           Determine Jurisdiction [Doc. 23] is DENIED.

       DONE AND ORDERED in Tampa, Florida on June 19, 2020.




       Copies to:


       Counsel of Record
